Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites “wherein the second fraction has a higher MFR2 than the first fraction” but there does not appear to be support for this limitation. Applicant points to page 12, lines 29-37 of the present specification for support. However, the cited portion of the present specification compares the MFR2 after loop 2 versus after loop 1, and not first and second fractions. The MFR2 after loop 2 is not the MFR2 of the second fraction, but rather, it appears the MFR2 after loop 2 contains both the first and second fractions (since the second fraction is added to the first fraction, the material in loop 2 is both the first fraction produced in loop 1 and the second fraction produced in loop 2).
Claims 24-26 are rejected as containing new matter due to dependence on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a multimodal composition comprising a “first copolymer component”, but it is not clear if the claim is attempting to specify an entire copolymer, or a part or subunit of a copolymer. While the present specification would appear to afford the interpretation of the “first copolymer component” as a copolymer, the claim further recites a “second copolymer”. In other words, based on the rest of the claim, if Applicant intended to claim a first copolymer, Applicant would have most likely used the phrase “first copolymer” instead of “first copolymer component”. In the interest of compact prosecution, the “first polymer component” will be interpreted as a “first polymer” as opposed to a portion or subunit of a polymer.
Claim 1 further recites “the components” but there is no antecedent basis for this limitation. Claim 1 only recites a first polymer component. In the interest of compact prosecution, the claim will be interpreted as reciting “a multimodal polymer composition comprising copolymers, wherein the copolymers comprise at least two alpha-olefin-comonomers in total.”
Claims 24-26 are rejected as indefinite due to dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24-26 are rejected under 35 U.S.C. 103 as obvious over Daviknes et al (US 2010/0009156 A1).
With regards to claims 1, 24, and 26, Daviknes discloses a multimodal copolymer of ethylene, the copolymer comprising a low molecular weight component made of ethylene and 1-butene subunits (i.e., a first copolymer having an alpha-olefin comonomer having 4 carbon atoms) and a high molecular weight component made of ethylene and 1-hexene subunits (i.e., a second copolymer having an alpha-olefin comonomer having 6 carbon atoms) (para. [0113]-[0115], [0121], [0141], and [0240]-[0243]).
The first copolymer is formed via a first pre-reaction step, followed by a second loop reaction step, and therefore the first copolymer has two fractions (para. [0121] and [0240]-[0243]). However, it is further noted that the present specification defines the two fractions as having been formed via two separate reaction steps, and therefore the recitation of a first fraction and a second fraction technically constitutes product-by-process language (i.e., para. [0065] of the present specification recites “Within the meaning of the patent it is understood, that each such fraction of the first copolymer is produced in one set of reaction conditions in one reaction stage or in one polymerization reactor. The fractions are further denominated as "first fraction of the first copolymer", "second fraction of the first copolymer", etc”. The scope of product claims are not determined by their method of production. Product-by-process language only limits a claimed product to the structure implied by the process steps. See MPEP 2112. In the present case, the claims are limited to the second fraction having a higher MFR2 than the first fraction, wherein the weight ratio of the first fraction to the second fraction is 2:1 to 1:2. Although Daviknes is not explicit with respect to these structural features, Daviknes teaches that “the skilled man is able to determine the density, MFR2, etc” and that calculations of such parameters “is common place” (para. [0157] and [0159]). Furthermore, the properties of Daviknes include density, MFR2, and weight average molecular weight, which are all affected by the weight ratio of the various modes within the multimodal copolymer of Daviknes (i.e., the process of adjusting the properties of Daviknes requires adjustment of weight fraction) (para. [0102], [0157], and [0159]). Adjustments to these properties are made in view providing improved mechanical properties such as impact strength at low thicknesses suitable for the formation of packaging materials such as bags and sacks, which are the same properties and end uses contemplated in the present specification (para. [0001]-[0003]).  Therefore, the claimed MFR2 difference and weight ratio would have been obvious to optimize in view of the teachings of Daviknes, as Daviknes expressly instructs a person of ordinary skill to optimize these parameters as is routine in the art under the motivation of providing improved mechanical properties at reduced thicknesses, and furthermore, a person would have tended towards the claimed values, as the reasons for adjustment given in Daviknes are similar to those of the present claimed invention.
The multimodal copolymer of Daviknes preferably has an MFR21 of 10 to 200 g/10 min, which is identical to the claimed range of 10 to 200 g/10 min (para. [0112]). With respect to the claimed density range of 906 to 925 kg/m3, as Daviknes discloses a density of 915 to 935 kg/m3 (this range closely overlapping the claimed range), Daviknes discloses specific Examples in the claimed range (see Examples 1, 3, and 4 of Daviknes) (para. [0110]). With respect to the claimed second copolymer density range of less than 900 kg/m3, Daviknes teaches that the low molecular weight component has a density of preferably less than 905 kg/m3 (this range closely overlapping the claimed range) (para. [0120]). Therefore, Daviknes discloses overlapping ranges, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
In addition, the low molecular weight polymer of Daviknes forms 30 to 70 wt. % of the multimodal LLDPE (para. [0118]). As no other copolymer other than the high molecular weight copolymer is specified, the high molecular weight copolymer is also present in an amount of 30 to 70 wt. % (i.e., 100 – 30 = 70; 100 – 70 = 30) (para. [0118]). These ranges overlap the respective claimed ranges of 35 wt % to 50 wt % and 50 wt % to 65 wt %, thereby establishing a prima facie case of obviousness.
With regards to claim 25, although Daviknes is not explicit to a DDI20 of 400 g or more (i.e., dart drop impact for a 20 micron thickness film), Daviknes is directed to improving mechanical properties such as dart impact at reduced film thicknesses (Daviknes: para. [0019]). Daviknes expressly instructs a person of ordinary skill to optimize mechanical properties at decreased film thicknesses (para. [0057]). As the claimed DDI20 range is a direct measure of dart impact versus film thickness, and Daviknes teaches improving mechanical properties relative to thickness, a person or ordinary skill in the art would have found the claimed DDI20 obvious from the view point of optimization. Although Daviknes selects a variety of specific thicknesses which are not 20 microns, it is not seen how specific selection of a film thickness of 20 microns in conjunction with a dart impact of 20 or more (i.e., as DDIX = dart impact / film thickness of X = 400 / 20 = 20) is unobvious over the broader teachings of Daviknes.

Response to Arguments
Several of Applicant's arguments filed January 11th, 2021, have been fully considered and they are found persuasive. Applicant’s amendments overcome the previous grounds of rejection under 35 U.S.C. 102, 35 U.S.C. 112(a), (b), and the objection to claim 1. With respect to the previous grounds of rejection under 35 U.S.C. 102, Daviknes is not considered anticipatory with respect to the claimed first and second copolymer amounts, the claimed difference in MFR2, and the claimed weight ratio.  With regards to the rejections under 35 U.S.C. 112(a), (b), the submitted amendments remove the unsupported and indefinite phrase “wherein the first fraction and the second fraction are not the same. In addition, the amendments include the term “composition,” making it clear that a composition, and not a single polymer, is claimed. The misspelling of the term “densities” has been corrected. Therefore, the previous grounds of rejection under 35 U.S.C. 102, 35 U.S.C. 112(a), (b), and the objection to claim 1 have been withdrawn. However, it is noted that submitted amendments prompt new grounds of rejection under 35 U.S.C. 112(a), (b). In addition, new grounds of rejection under 35 U.S.C. 103 are made.
The remainder of Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that claim 1 does not recite any process steps. Applicant argues that claim 1 recites a composition of matter. The Examiner agrees that claim 1 is drawn to a composition of matter. Claim 1 does not explicitly recite process steps, and the entirety of claim is not treated as product-by-process. The Examiner notes that based on the definition of “fraction” according to the present specification, the term “fraction” implies the presence of process steps (specifically, a structure formed via a loop reactor). Claim 1 has been amended to the second fraction as having a higher MFR2 than the first fraction, wherein a weight ratio of the first fraction to the second fraction is 2:1 to 1:2. This structure is positively recited in the claims, and therefore, the claims are not construed as broadly as they were in the previous Office Action. The Examiner notes that these features do not negate the presence of product-by-process language, so the claims are still interpreted as reciting product-by-process language, though this does not mean that the structural features recited in the claim are not required.
Applicant argues that a maximum of 10 wt. % prepolymer is used, and therefore, Daviknes cannot teach a first fraction having more than 10 wt. % prepolymer, rendering Daviknes unable to meet the claimed range of 35 wt. % to 50 wt. %. This argument is not persuasive because it is not commensurate in scope with the claims. Present claim 1 recites 35 wt. % to 50 wt. % of a first copolymer, not 35 wt. % to 50 wt. % of a first polymer fraction. The up to 10 wt. % of prepolymer taught in Daviknes is applied to the first fraction, the first fraction being one of two fractions within the first polymer. As discussed in the rejection, Daviknes teaches a composition comprising 30 to 70 wt. % of a first polymer. From Daviknes, it is clear that the first fraction of the first polymer is in an amount of up to 10 wt. %. This does not mean that the first polymer of Daviknes is limited to an amount of up to 10 wt. %.
Applicant argues that CE3 is not an exemplary polymer of Daviknes. The Examiner does not find CE3 exemplary as it only has a “loop 1 + loop 2” MFR2 and density, and no MFR2 or density for loop 1 alone. CE3 does not appear to have a pre-polymerization step, as indicated by the lack of date for Loop 1 (which corresponds to the polymerization step of Daviknes). Therefore, CE3 does not match what is taught in Daviknes.
Applicant provides arguments with unexpected results, but these arguments are not found persuasive. CE3 does not match Daviknes as it does not include the pre-polymerization step of Daviknes, the pre-polymerization step of Daviknes being analogous to the loop 1 step of the claimed invention. Applicant further argues that IE2 is not the only Inventive Example with the claimed MFR21 and claimed density. In the previous argument, the Examiner looked to the “GPR MFR21” under the calculated column for MFR21, which discloses a value of 11.25, which is within the claimed range of 10 - 200 g/10 min. Upon further review, the Examiner retracts this argument, as it appears the MFR21 corresponding to claim 1 is listed under the “Pellets” column, “Final MFR21” sub-column of Applicant’s Table 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783